                                                                                                                         Filed: 6/26/2020 2:19   PM
                                                                                                                                          Clerk
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21 pageSt.1 of 19                                          Joseph County, Indiana




STATE OF INDIANA                      )
                                                INTHE ST. JOSEPH COUNTY SUPERIOR
                                      )
                                          SS:   COURT MISHAWA Kﬁ'ﬂylﬁwm 000213                _         _    _
COUNT 0F         ST.   JOSEPH)                  CAUSE No.


MARLENE MALOTT McCASLIN                                    )


C/o JAMES L. McCASLIN                                      )


228 w. HIGH STREET                                         )


ELKHART, INDIANA 46516                                     )


          Plaintiff,                                       )


                                                           )


V.                                                         )


                                                           )


TARGET CORPORATION                                         )


Store Number 1445                                          )


155 University Drive East                                  )


Granger, Indiana 46530—4474                                )


                                                           )


Resident Agent                                             )


CT Corporation System                                      )


334 N. Senate Avenue                                       )


Indianapolis, IN 46204                                     )




                  E-FILING APPEARANCE                      BY ATTORNEY IN CIVIL CASE
This Appearance        Form must be         ﬁled on behalf 0f every party in a                    civil case.


     1.   The party on Whose behalf this form             is   being ﬁled    is:

          Initiating   _X_                Responding                     Intervening               ;
                                                                                                       and

          the undersigned attorney and          all   attorneys listed     0n   this   form   now      appear in this case for
          the following parties:

          Name   of party:           Marlene Malott McCaslin

          Address 0f party (see Question # 5 below                 ifthis case involves           a protectionfrom abuse
          order, a workplace violence restraining order, 0r a no-com‘act order)
                                  228 W. High     Street, Elkhart,       IN 46516

(List   0n a continuation page additionalparties                this   attorney represents in this case.)

     2.   Attorney information for service as required by Trial Rule 5(B)(2)


           Name: James       L.   McCaslin        Atty Number: 9433-20

           Name:Nach A.            McCaslin       Atty Number: 9980-20

           Address: 228      W. High      Street. Elkhart,       IN 46516

           Phone: 574-293-6033



                                                               EXHIBIT "A"
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21 page 2 of 19


          FAX: 574-293 -70 1 2

          Email Address: imccaslin@mccaslin-law.com

          Email Address: nmccaslin@mccaslin-law.com

         IMPORTANT:                  Each attorney speciﬁed on       this appearance:


         (a)              certiﬁes that the contact information listed for him/her         on the Indiana Supreme
                          Court R011 of Attorneys      is   current and accurate as 0f the date of this
                          Appearance;
         (b)              acknowledges that all orders, opinions, and notices from the court in this
                          matter that are served under Trial Rule 86(G) Will be sent t0 the attorney at
                          the email address(es) speciﬁed by the attorney 0n the Roll 0f Attorneys
                          regardless of the contact information listed above for the attorney; and
         (c)              understands that he/she     is    solely responsible for keeping his/her R011 of
                          Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                 2(A).
         Attorneys can review and update their R011 of Attorneys contact information 0n the
         Courts Portal at http://p0rtal.c0urts.in.gov.

   3.   This    is   a        CT              case type as deﬁned in administrative Rule 8(B)(3).

   4.   This case involves child support issues. Yes                         N0 _X_     (Ifyes,   supply social
         security         numbersfor allfamily members 0n a separately attached documentﬁled as
         conﬁdential information 0n light green paper. Use       Form TCM—TR3.I-4.)

   5.

         0r a n0         — contact   order.   Yes   _
        This case involves a protection from abuse order, a workplace Violence restraining order,
                                                        N0 _X_         (If Yes, the initialingparly
         addressfor the purpose oflegal service but that address should not be one that exposes
                                                                                                      mustprovide an


         the whereabouts             ofa petitioner.) The party      shall   use the following address for purposes
         of legal service:

                                     Attorney’s address

                                     The Attorney General Conﬁdentiality program address
                                     (contact the Attorney General at 1-800-321-1907 or e-mail address            is

                                     conﬁdential@atg.in.g0v).

                                     Another address (provide)



   This case involves a petition for involuntary commitment. Yes                            No _X
   6.    If Yes above, provide the following regarding the individual subj ect to the petition for

         involuntary commitment:

           a.        Name    0f the individual subj ect to the petition for involuntary commitment           if it is

                     not already provided in #1 above:
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21 page 3 of 19


          b.     State 0f Residence 0f person subject to petition:

          c.     At     least   one of the following pieces 0f identifying information:

                (i)     Date of Birth

                (ii)    Driver’s License     Number

                        State   Where issued                        Expiration date

                (iii)   State    ID number

                        State   Where issued                        Expiration date

                (iV)    FBI number

                (V)     Indiana Department of Corrections           Number

         (Vi)    Social Security       Number is      available and   is   being provided in an attached
                 conﬁdential document Yes                   N0
   7.    There are related cases: Yes                  No _X_       (Ifyes, list   0n continuation page.)

   8.    Additional information required by local rule:



   9.    There are other party members: Yes                       N0_X_ (Ifyes,       list   0n continuation page.)

   10.   This form has been served on           all   other parties and Certiﬁcate 0f Service        is   attached:


         Yes_ N0 _X_

                                                            /s/   James L. McCaslin
                                                            Attorney-at—Law
                                                            (Attorney information       shown above.)
                                                                                                 Filed: 6/26/2020 2:19   PM
                                                                                                                  Clerk
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21 pageSt.4 of 19                  Joseph County, Indiana




STATE OF INDIANA                  )
                                             INTHE ST. JOSEPH COUNTY SUPERIOR
                                  )
                                      SS=    COURT MISHAWQdUéﬁwoom
COUNT OF         ST.   JOSEPH)               CAUSE NO.


MARLENE MALOTT MCCASLIN                             )


C/O JAMES L. MCCASLIN                               )


228 W. HIGH STREET                                  )


ELKHART, INDIANA 46516                              )


          Plaintiff,                                )


                                                    )


V.                                                  )


                                                    )


TARGET CORPORATION                                  )


Store Number 1445                                   )


155 University Drive East                           )


Granger, Indiana 46530—4474                         )


                                                    )


Resident Agent                                      )


CT Corporation System                               )


334 N. Senate Avenue                                )


Indianapolis, IN 46204                              )




                                                  COMPLAINT

          COMES NOW           Marlene Malott McCaslin, hereinafter referred        to as


MALOTT, by counsel James                L.   McCaslin of the law ﬁrm of MCCASLIN         8r,




MCCASLIN and shows              the Court as follows:

     1.   That on or about June 30, 2018, she was shopping in Target, Store

          Number       1445, located on University Drive East in Granger,          St.   Joseph

          County, Indiana.

     2.   She was      in   pushing a shopping cart in the Notre   Dame Fan        aisle       When

          she stepped on a clear liquid that was part of a long thin        line of liquid


          that   had been allowed       to   accumulate and remain on the   tile   ﬂoor.
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21 page 5 of 19


   3.   Her   right foot slipped    on the       liquid,   causing her right knee to hit the ﬂoor

        bearing her weight as her          left leg hit     the cart.

   4.   As the   result of her    fall,   Malott suffered damages           when she sustained

        injuries to her   back and        leg,   the extent of which       damages and     injuries


        are yet to be determined.

   5.   The   store employees,      by the exercise of reasonable care would have

        discovered the liquid on the             tile   ﬂoor and should have realized that the

        condition involved an unreasonable risk of harm to a person shopping in

        the store.

   6.   The   store employees should expect that a shopper                   would not discover the

        line of clear liquid    on the ﬂoor or           realize its   danger or threatened danger.

   7.   The employees      in control failed to exercise the reasonable care to protect


        the shopper, including Plaintiff herein, from danger and maintain the

        store in   such a manner as         to avoid injury to Malott.


        WHEREFORE,         Malott prays she be awarded reasonable compensation in

amounts as       yet undetermined for the personal injury                 and damages she

sustained     When she    slipped on the Clear liquid allowed to be              left   on the   tile


ﬂoor in Target, and      all   other reliefjust and proper in the premises.

                                                             Respectfully submitted,

                                                             /s/ James L. McCaslin, #9433—20
                                                             McCASLIN 85 McCASLIN
                                                             228 W. High Street
                                                             Elkhart, Indiana465 16
                                                             (574)293—6033
                                                             imccaslin@mccaslin-law. com
                                                                            Filed: 6/26/2020 2:19 PM
                                                                                                Clerk
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21    pageSt.6 Joseph
                                                                              of 19 County, Indiana


STATE OF INDIANA   )     IN THE ST. JOSEPH COUNTY SUPERIOR
                   ) SS: COURT MISHAWAKA DIVISION
                                      71D05-2006-CT-000218
COUNT OF ST. JOSEPH)     CAUSE NO. ________________________________


MARLENE MALOTT McCASLIN             )
C/O JAMES L. McCASLIN               )
228 W. HIGH STREET                  )
ELKHART, INDIANA 46516              )
     Plaintiff,                     )
                                    )
v.                                  )
                                    )
TARGET CORPORATION                  )     SUMMONS
Store Number 1445                   )
155 University Drive East           )
Granger, Indiana 46530-4474         )
                                    )
Resident Agent                      )
CT Corporation System               )
334 N. Senate Avenue                )
Indianapolis, IN 46204              )



Address:    Target Corporation
            Store Number 1445
            155 University Drive East
            Granger, Indiana 46530

            Resident Agent
            CT Corporation System
            334 N. Senate Avenue
            Indianapolis, IN 46204

      You have been sued by the persons named “Plaintiff”, in the Court stated
above.

      The nature of the suit against you is states in the Petition which is
attached to this document. It also states the demand which the Plaintiff has
made and wants from you.

      You must answer the Petition in writing, by you or your attorney, within
twenty (20) days, commencing the day after you receive this summons, or
judgment will be entered against you for what the Petitioner has demanded.
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21 page 7 of 19


      If you have a claim for relief against the Petitioner arising from the same
transaction or occurrence, you must assert it in your written answer.

      PRAECIPE

       The following manner of service of summons is hereby designated:
Certified Mail.
       6/29/2020
Dated: ________________


                                      _______________________________________
                                      Clerk, St. Joseph Superior Court No.___



McCASLIN & McCASLIN
By: James L. McCaslin, #9433-20
228 West High Street
Elkhart, Indiana 46516
(574) 293-6033
Attorney for Petitioner
                                                                                                                          Filed: 7/22/2020 4:14   PM
                                                                                                                    St.Joseph Superior Court 5
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21                                               pageSt.8 Joseph
                                                                                                                         of 19 County, Indiana


                           IN   THE   ST.   JOSEPH COUNTY SUPERIOR COURT                              5


                                                  STATE OF INDIANA

MARLENE MALOTT MCCASLIN                                     )

C/O JAMES         L.   MCCASLIN                             )
     HIGH STREET
228 W.                                                      )

ELKHART, INDIANA 46516                                      )

                             Plaintiff,                     )

                                                            )

                   VS.                                      )        CAUSE NO.:          7 1D05—2006-CT—000218
                                                            )
TARGET CORPORATION                                          )

STORE NUMBER 1445                                           )
155UNIVERSITY DRIVE EAST                                    )

GRANGER, INDIANA 46530-4474                                 )

                             Defendant.                     )



                         E-FILING APPEARANCE                 BY ATTORNEY IN CIVIL CASE

1.    The party 0n whose behalf this form          is   being ﬁled     is:



                   Initiating:                    Responding:          XX                    Intervening:_; and

the undersigned attorney and       all    attorneys listed      0n   this    form now appear    in this case for the following
parties:


Name   0f party    Target Corporation       —   Store   Number 1445


Address 0f party (see Question #6 below ifthis case involves a protectionfrom abuse order, a
workplace violence restraining order, 0r a no-com‘act order)
                155 University Drive East, Granger, IN 46530—4474




Telephone # 0f party
 (List 0n continuation page additional parties           this attorney        represents in this case.)


2.    Attorney information for service as required by Trial Rule 5(B)(2):


           Name:       Jeffrey S. Zines                                     Attorney Number:
                                                                                15303-29
           Address: Coots, Henke         & Wheeler, P.C.                   317 844-4693
                                                                            Telephone:
                     255 East Carmel Drive                  FAX:           317 573-5385
                     Carmel, Indiana 46032-2689        Computer Address: izipes@chwlaw.com
                   (List 0n continuation page additional attorneys appearingfor above party)
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21 page 9 of 19


IMPORTANT: Each               attorney speciﬁed on this appearance:


     (a) certiﬁes that the contact information listed for                 him on the Indiana Supreme Court R011 0f Attorneys
           iscurrent and accurate as 0f the date of this Notice of Appeal;
     (b)   acknowledges that all orders, opinions, and notices from the court in this matter that are
           served under Trial Rule 86(G) will be sent to the attorney at the email address(es) speciﬁed
           by the attorney 0n the Roll of Attorneys regardless of the contact information listed above for
         the attorney; and
     (c) understands that he is solely responsible for keeping his Roll 0fAttorneys contact information
         accurate, see Ind. Admis. Disc. R. 2(A).


Attorneys can review and update their R011 0f Attorneys contact information on the Clerk of Courts Portal
at http://portal.courts.in.gov.



3.    This      is   a   CT       case type as          deﬁned   in administrative rule 8(B)(3):


4.    This case involves child support issues. Yes:_ No: X (Ifyes, supply social security numbers
for allfamily members 0n separately attached documentﬁled as conﬁdential information 0n light green
paper. Use Form TCM-TR3.1-4.)


       This case involves a protection from abuse order, a workplace Violence restraining order, 0r a n0-
5.

contact order. Yes:           _    No            XX      (If Yes, the initiatingparty   mustprovide an addressfor the purpose
oflegal service but that address Should not be one that exposes the whereabouts ofa petitioner.) The patty
shall use the following address for                purposes 0f legal service:


                         Attorney’s address
                         The Attorney General Conﬁdentiality program address
                                  (Contact         the    Attorney    General   at   1-800-321-1907    or   e-mail   address     is

                                  conﬁdential@atg.state.in.us).
                         Another address (provide)

This case involves a petition for involuntary commitment. Yes:                               No:   X
6.         If   Yes above, provide                the    following regarding the individual subject to the petition for
involuntary commitment:


                         a.       Name      of the individual subject to the petition for involuntary commitment         if    it is

                                  not already provided in #1 above:



                         b.       State of Residence of person subject to petition:


                         c.       At     least   one of the following pieces of identifying information:
                                  (i)            Date of Birth
                                  (ii)           Driver’s License    Number
                                                 State Where issued                Expiration date
                                  (iii)          State ID number
                                                 State Where issued                Expiration date
                                  (iv)           FBI number
                                  (V)            Indiana Department of Corrections Number
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21 page 10 of 19


                              (Vi)    Social Security       Number     is   available and   is   being provided in an attached
                                      conﬁdential document. Yes                    N0

7.        There are related cases.   Yes:_        No:   X    (Ifyes, list    0n continuation page)

8    .    Additional information required by local rule:


9.       There are other party members represented by undersigned counsel:                Yes:_       No:     X   (Ifyes, list   0n
continuation page)


 10.      This form has been served on   all   other parties. Certiﬁcate      Of Service    is   attached:   Yesngo:



                                                            /s/   Jeffrev S. Zines
                                                  Jeffrey S. Zipes 15303—29
                                                  Target Corporation



                                         CERTIFICATE OF SERVICE

        The undersigned hereby certiﬁes that on July 22, 2020, I electronically ﬁled the foregoing
document using the Indiana E-ﬁling System (“IEFS”). I certify that the foregoing person was
electronically served a copy of the foregoing document:


McCaslin & McCaslin
James L. McCaslin
228 W. High Street
Elkhart, Indiana 465 1 6
imccaslin@mccaslin-law.com

                                                                                 /s/   Jeffrey S. Zipes
                                                                       Jeffrey S. Zipes




Jeffrey S. Zipes              15303-29
COOTS HENKE & WHEELER,                P.C.
255 East Carmel Drive
Carmel, IN 46032
(317) 844—4693
jzipes@chwlaw.com
                                                                                             Filed: 7/22/2020 4:16 PM
                                                                                        St. Joseph Superior Court 5
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21                    page St.
                                                                                         11Joseph
                                                                                               of 19County, Indiana


                     IN THE ST. JOSEPH COUNTY SUPERIOR COURT 5

                                       STATE OF INDIANA

MARLENE MALOTT MCCASLIN                      )
C/O JAMES L. MCCASLIN                        )
228 W. HIGH STREET                           )
ELKHART, INDIANA 46516                       )
                 Plaintiff,                  )
                                             )
               vs.                           )   CAUSE NO.: 71D05-2006-CT-000218
                                             )
TARGET CORPORATION                           )
STORE NUMBER 1445                            )
155 UNIVERSITY DRIVE EAST                    )
GRANGER, INDIANA 46530-4474                  )
                Defendant.                   )

                DEFENDANT’S MOTION FOR EXTENSION OF TIME TO
                 ANSWER PLAINTIFF’S COMPLAINT FOR DAMAGES

       Defendant, Target Corporation, Store Number 1445, by counsel, respectfully moves the

Court for an extension of time within which to answer Plaintiff’s Complaint. In support of said

Motion, Defendant states as follows:

       1.      This matter was initially filed by Plaintiff on or about June 26, 2020. Service was

perfected upon Defendant on or about June 29, 2020. Defendant’s responsive pleading is due on

or about July 22, 2020.

       2.      Undersigned counsel has just been retained in this matter to represent the

Defendant=s interests.

       3.      Undersigned counsel requires an additional thirty (30) days to investigate the facts

and circumstances surrounding this incident in order to prepare an adequate answer and responsive

pleading.

       WHEREFORE, the Defendant, Target Corporation, Store Number 1445, requests a thirty

(30) day extension of time, through and including, August 21, 2020, within which to file their
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21 page 12 of 19


responsive pleading to the Plaintiff’s Complaint, and for all other relief just and proper in the

premises.


                                                     Respectfully Submitted,

                                                     COOTS, HENKE & WHEELER, P.C.


                                                      /s/ Jeffrey S. Zipes
                                                     Jeffrey S. Zipes           #15303-29
                                                     Attorney for Defendant


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 22, 2020, I electronically filed the foregoing
document using the Indiana E-filing System (“IEFS”). I certify that the foregoing person was
electronically served a copy of the foregoing document:

McCaslin & McCaslin
James L. McCaslin
228 W. High Street
Elkhart, Indiana 46516
jmccaslin@mccaslin-law.com


                                                      /s/ Jeffrey S. Zipes
                                                     Jeffrey S. Zipes



Jeffrey S. Zipes, #15303-29
COOTS HENKE & WHEELER, P.C.
255 East Carmel Drive
Carmel, IN 46032
(317) 844-4693
(317) 573-5385 (fax)
jzipes@chwlaw.com




                                                 2
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21 page 13 of 19
                                                                                                                   FILED
                                                                                                         July 24, 2020
                                                                                                      ST. JOSEPH CIRCUIT & SUPERIOR COURT
                             IN   THE    ST.   JOSEPH COUNTY SUPERIOR COURT                   5                                    JT

                                                  STATE OF INDIANA

MARLENE MALOTT MCCASLIN                                    )

C/O JAMES L. MCCASLIN                                      )

228 W. HIGH STREET                                         )

ELKHART, INDIANA 46516                                     )

                              Plaintiff,                   )

                                                           )

                     VS.                                   )     CAUSE NO.:       7 1 D05-2006-CT-0002 1 8
                                                           )

TARGET CORPORATION                                         )

STORE NUMBER 1445                                          )

   UNIVERSITY DRIVE EAST
 155                                                       )

GRANGER, INDIANA 46530-4474                                )

                              Defendant.                   )

                                  ORDER GRANTING EXTENSION OF TIME
         Defendant, Target Corporation, Store                  Number   1445, by counsel, having ﬁled      its   Motion

for Extension 0f           Time   t0   Answer   Plaintiff’s    Complaint.   And   the Court having   examined said

Motion and being duly advised              in the premises,     now ﬁnds that said Motion    should be   GRANTED.

          IT   IS,   THEREFORE, ORDERED, ADJUDGED AND DECREED that Defendant, Target

Corporation, Store          Number      1445,   is   hereby granted a   thirty (30)   day extension 0f time,     t0   and

including August 21, 2020, t0 respond t0 Plaintiff s Complaint.



DATED:                 July 24, 2020
                                                                    JUDGE, ST. JOSEPH SUPERIOR COURT 5
Copies   to:
                                                                                                                      JT



Jeffrey S. Zipes
Coots,       & Wheeler, P.C.
         Henke
255 E. Carmel Drive
Carmel, IN 46032
jzipes@chwlaw.com

McCaslin & McCaslin
James L. McCasli
228 W. High Street
Elkhart, Indiana 465 1 6
imccaslin@mccaslin-law.com
                                                                                             Filed: 8/18/2020 11:54 AM
                                                                                          St. Joseph Superior Court 5
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21                      page St.
                                                                                           14Joseph
                                                                                                 of 19County, Indiana


                     IN THE ST. JOSEPH COUNTY SUPERIOR COURT 5

                                      STATE OF INDIANA

MARLENE MALOTT MCCASLIN                       )
C/O JAMES L. MCCASLIN                         )
228 W. HIGH STREET                            )
ELKHART, INDIANA 46516                        )
                 Plaintiff,                   )
                                              )
               vs.                            )   CAUSE NO.: 71D05-2006-CT-000218
                                              )
TARGET CORPORATION                            )
STORE NUMBER 1445                             )
155 UNIVERSITY DRIVE EAST                     )
GRANGER, INDIANA 46530-4474                   )
                Defendant.                    )

                DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant, Target Corporation, Store Number 1445 (“Target”), by counsel, and for its

Answer to Plaintiff’s Complaint, alleges and states as follows:

       1.      Target is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in rhetorical paragraph one (1) of Plaintiff’s Complaint.

       2.      Target is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in rhetorical paragraph two (2) of Plaintiff’s Complaint.

       3.       Target is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in rhetorical paragraph three (3) of Plaintiff’s Complaint.

       4.       Target is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in rhetorical paragraph four (4) of Plaintiff’s Complaint.

       5.       Target denies the allegations contained in rhetorical paragraph five (5) of

Plaintiff’s Complaint.

       6.       Target denies the allegations contained in rhetorical paragraph six (6) of
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21 page 15 of 19


Plaintiff’s Complaint.

        7.         Target denies the allegations contained in rhetorical paragraph seven (7) of

Plaintiff’s Complaint.

        Wherefore, Defendant, Target Corporation, Store Number 1445, by counsel,

respectfully prays that Plaintiff take nothing by way of her Complaint against this Defendant, for

costs, and for all other just and proper relief.

                                     AFFIRMATIVE DEFENSES

        1.         Any and all allegations contained in Plaintiff’s Complaint not specifically

admitted or denied by Target are now specifically denied.

        2.         To the extent that the Indiana Comparative Fault Act applies in this case, Plaintiff

is to be apportioned fault for any damages she may have sustained.

        3.         Subject to the completion of discovery, there may be nonparties as that term is

defined in the Indiana Comparative Fault Act whose conduct caused or contributed to

cause Plaintiff’s alleged damages to whom fault should be apportioned.

        4.         Subject to the completion of discovery, Target asserts that Plaintiff failed to

mitigate her damages.

        5.         Plaintiff has failed to state a claim upon which relief can be granted.

        6.         Target reserves the right to assert additional affirmative defenses as the same

become apparent or otherwise disclosed during the course of discovery.

                                       JURY TRIAL REQUEST

        Defendant, Target Corporation, Store Number 1445, hereby requests that this matter be

tried by a jury.




                                                     2
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21 page 16 of 19


                                                    Respectfully Submitted,

                                                    COOTS, HENKE & WHEELER, P.C.


                                                     /s/ Jeffrey S. Zipes
                                                    Jeffrey S. Zipes           #15303-29
                                                    Attorney for Defendant


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 18, 2020, I electronically filed the
foregoing document using the Indiana E-filing System (“IEFS”). I certify that the foregoing person
was electronically served a copy of the foregoing document:

McCaslin & McCaslin
James L. McCaslin
228 W. High Street
Elkhart, Indiana 46516
jmccaslin@mccaslin-law.com


                                                     /s/ Jeffrey S. Zipes
                                                    Jeffrey S. Zipes



Jeffrey S. Zipes, #15303-29
COOTS HENKE & WHEELER, P.C.
255 East Carmel Drive
Carmel, IN 46032
(317) 844-4693
(317) 573-5385 (fax)
jzipes@chwlaw.com




                                                3
                                                                                                            Filed: 12/28/2020 2:44   PM
                                                                                                        Joseph Superior Court 5
                                                                                                      St.
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21                                page St.
                                                                                                     17Joseph
                                                                                                          of 19County, Indiana


 STATE 0F INDIANA               )                   IN          THE    ST.   JOSEPH SUPERIOR COURT     5

                                )   SS:
 ST.   JOSEPH COUNTY            )                   CAUSE NO:                71D05-2006-CT-000218



MARLENE MALOTT MCCASLIN

              Plaintiff,



V.                                                  vvvvvvvvv




 TARGET CORPORATION

              Defendant.


                                    APPEARANCE FORM (CIVIL)

                 Initiating   Party   (   X   )

                 Responding Party          ( )



 1.      NAME OR NAMES OF INITIATING/RESPONDING PARTY OR PARTIES:
         MARLENE MALOTT MCCASLIN
2.       ATTORNEY INFORMATION:

                                          Daniel H. Pfeifer (5720-71)
                                PFEIFER MORGAN                        & STESIAK
                                   53600 North Ironwood Drive
                                      South Bend, IN 46635
                                Telephone Number: (574) 272—2870
                                   Fax Number: (574) 27 1 -4329

 3.      CASE TYPE: CT

4.       WILL ACCEPT FAX SERVICE? YES (XX) N0(                                 )



 5.      ARE THERE RELATED CASES? YES(                            )    N0 (XX)
                                                                            Filed: 12/30/2020 10:44 AM
                                                                           St. Joseph Superior Court 5
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21       page St.
                                                                            18Joseph
                                                                                 of 19County, Indiana


STATE OF INDIANA   )     IN THE ST. JOSEPH COUNTY SUPERIOR
                   ) SS:
COUNT OF ST. JOSEPH)     CAUSE NO. 71D05-2006-CT-000218


MARLENE MALOTT McCASLIN               )
    Plaintiff,                        )
                                      )
v.                                    )
                                      )
TARGET CORPORATION                    )
    Defendant.                        )


                    MOTION TO WITHDRAW APPEARANCE

      James L. McCaslin, of the law firm of McCASLIN & McCASLIN, attorney

for record for Plaintiff, Marlene Malott McCaslin in the above-entitled cause of

action, respectfully moves the Court to withdraw said appearance for the

reason substitute counsel has appeared.


                                            /s/James L. McCaslin
                                            McCASLIN & McCASLIN
                                            By: James L. McCaslin, #9433-20
                                            228 W. High Street
                                            Elkhart, IN 46516
                                            (574) 293-6033
                                            Attorney for Father


                              CERTIFICATE OF SERVICE
       I certify that I E-filed with the Court the above and foregoing Motion to
Withdraw Appearance on December 30, 2020.
       I also certify that I serviced on December 30, 2020, the foregoing
proposed Motion to Withdraw Appearance by IEFS, addressed as follows:
Jeffrey S. Zipes
jzipes@chwlaw.com
                                                                     FILED
USDC IN/ND case 3:21-cv-00004-JD-MGG document 1-1 filed 01/04/21  page
                                                              December 31,19
                                                                          2020of 19
                                                                                      ST. JOSEPH CIRCUIT & SUPERIOR COURT
                                                                                                                   JT




 STATE OF INDIANA                )
                                           IN   THE    ST.     JOSEPH COUNTY SUPERIOR
                                 )
                                     SS:
 COUNT OF      ST.    JOSEPH)              CAUSE NO. 71D05—2006—CT—000218


 MARLENE MALOTT MCCASLIN                          )


       Plaintiff,                                 )


                                                  )


V.                                                )


                                                  )


TARGET CORPORATION                                )


       Defendant.                                 )




                ORDER ON MOTION TO WITHDRAW APPEARANCE
       James    L.    McCaslin, 0f the law        ﬁrm      of   MCCASLIN    8L   MCCASLIN, attorney

 of record for Marlene Malott          McCaslin in the above—entitled cause of action,

having    filed his   Motion    to   Withdraw Appearance, Which Motion                is   in the    words

and ﬁgures as        follows:


                                                      (H.I.)


       The Court, having examined the Motion                      to   Withdraw Appearance, and

being duly advised in the premises,              now      orders the Appearance of James               L.


 McCaslin, withdrawn as counsel for Marlene Malott McCaslin.



             December 31, 2020
 Dated:




                                                  JUDGE,         St.   Joseph Superior Court No. 5
                                                                                                             JT
